Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1)	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered.
 Response to Amendment
2)	Applicant’s amendments to the claims filed 02/04/2021 are accepted. Claims 1, 13, and 17 are amended.
Response to Arguments
3)	Applicant’s arguments, see Pages 5-7, filed 02/04/2021, with respect to the claims have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejection of claims 1, 3, 5-6, and 11-12 as being anticipated by Shraga (U.S. Patent No. 7871397) and the 35 U.S.C. 103 rejection of claims 13 and 16-17 as being unpatentable over Shraga in view of Björk et al. (U.S. PGPUB 20120051553) have been withdrawn. 
EXAMINER’S AMENDMENT
4)	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Kim Thien Bui (Reg. No. 76843) on 03/09/2021.
The application has been amended as follows: 
Claim 15, line 1, “according to claim 14” is amended to “according to claim 13”
Allowable Subject Matter
5)	Claims 1-13 and 15-18 are allowed.
REASONS FOR ALLOWANCE
6)	The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, the closest art of record is Shraga. While Shraga teaches a cap (Fig. 2; 3 and 4) for an injection device having a body (Fig. 2; 1) for holding a syringe with a needle extending from one end thereof (Examiner interprets the cap of Schraga as being capable of being for an injection device having a body for holding a syringe, as “a body for holding a syringe with a needle extending from one end thereof” is not positively recited), wherein the cap is removably attachable to the body (as shown in Figs. 2 and 3) and comprises: an actuator (Fig. 2; 3); a needle shield (Fig. 2; 4) to cover the needle; and a coupling between the actuator and the needle shield configured such that when the cap is attached to the body of the injection device, axial movement of the actuator away from the body along a longitudinal axis of the body causes rotation of the needle shield relative to the body [Col. 2, lines 1-5] (Examiner interprets the axial movement of the actuator away from the body along a longitudinal axis of the body to 
	The combined structure of the axial movement of the actuator away from the body causing both a rotation of the needle shield and an axial displacement of the needle shield relative to the needle imparts a novel and non-obvious function of the claimed invention; namely, making removal of the cap easier – as noted by Applicant in lines 10-15 of page 9 of the specification, as originally filed.
	Regarding claim 13, the closest prior art of record is Shraga. While Shraga teaches an injection device (as shown in Fig. 2) comprising: a body (Fig. 2; 1); a needle (Fig. 2; N); and a cap (Fig. 2; 3 and 4) that is removably attachable to the body (as shown in Figs. 2 and 3), the cap comprising: an actuator (Fig. 2; 3); a needle shield (Fig. 2; 4) to cover the needle, and a coupling between the actuator and the needle shield configured such that when the cap is attached to the body of the injection device, axial movement of the actuator away from the body along a longitudinal axis of the body causes rotation of the needle shield relative to the body [Col. 2, lines 1-5] (Examiner interprets the axial movement of the actuator away from the body along a longitudinal axis of the body to cause rotation of the needle shield relative to the body due to the axial movement also being rotational movement along the thread); Shraga is silent to wherein the injection device comprises a body for holding a syringe with a needle extending from one end thereof; and wherein the needle shield is configured to 
	Björk teaches an injection device (as shown in Fig. 1) comprising: a body (Fig. 1; 10) for holding a syringe (Fig. 1; 16) with a needle (Fig. 1; 20) extending from one end thereof; and a cap (Fig. 2; 24) that is removably attachable to the body (as shown in Fig. 2), the cap comprising: an actuator (Fig. 1; 32); a needle shield Fig. 2; 22) to cover the needle (as shown in Fig. 1); and a coupling (Fig. 2; 64) between the actuator and the needle shield [Paragraph 0068]. However, Shraga and Björk fail to reasonably teach or suggest, alone or in combination, wherein the needle shield is configured to frictionally engage with the syringe when the cap is attached to the body, and wherein the axial movement of the actuator away from the body causes rotation of the needle shield about the syringe. 
	The combined structure of the axial movement of the actuator away from the body causing a rotation of the needle shield and having the needle shield being frictionally engaged with the syringe imparts a novel and non-obvious function of the claimed invention; namely, making removal of the cap easier – as noted by Applicant in lines 10-15 of page 9 of the specification, as originally filed.
	Regarding claim 17, the closest prior art of record is Shraga. While Shraga teaches a method of removing a cap (Fig. 2; 3 and 4) from a body (Fig. 2; 1) of an injection device, wherein the body has a needle (Fig. 2; N), and the cap comprises a needle shield (Fig. 2; 4) to cover the needle (as shown in Fig. 2), the method comprising: moving an actuator (Fig. 2; 3) of the cap axially away from the body of the 
	Björk teaches method of removing a cap (Fig. 2; 24) from a body (Fig. 1; 10) of an injection device (as shown in Fig. 1) wherein the body holds a syringe (Fig. 1; 16) having a needle (Fig. 1; 20) extending from one end thereof; and the cap comprises a a needle shield Fig. 2; 22) to cover the needle (as shown in Fig. 1), the method comprising: moving an actuator (Fig. 1; 32) [Paragraph 0068]. However, Shraga and Björk fail to reasonably teach or suggest, alone or in combination, wherein the needle shield rotates relative to the needle via the axial movement of the actuator away from the body. 
	The combined structure of the axial movement of the actuator away from the body causing a rotation of the needle shield relative to the body and relative to the needle imparts a novel and non-obvious function of the claimed invention; namely, making removal of the cap easier – as noted by Applicant in lines 10-15 of page 9 of the specification, as originally filed.

Conclusion
7)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/R.T.S./           Examiner, Art Unit 3783                                                                                                                                                                                             /THEODORE J STIGELL/Primary Examiner, Art Unit 3783